NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
RENEE HARRIS,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0nden,t.
2011-3149 .
Petition for review of the Merit Systems Protection
Board in case no. DC0752100086-I-2.
ON MOTION
ORDER
Renee Harris moves for reinstatement of her petition
which was dismissed on January 13, 2()12, for failure to
file a Corrected Brief.
This court denied Ms. Harris’s motion to supplement
the record, struck Ms. Harris’s previously submitted brief,
and ordered Ms. Harris to submit a corrected brief within
21 days. Ms. Harris moved for reconsideration of that

HA.RRIS V. MSPB 2
0rder. On December 13, 2011, the court denied reconsid-
eration, but that order did not provide a new deadline for
submission of the corrected brief.
Up0n consideration thereof,
IT ls OR1)ERE1) THAT:
(1) The motion is granted The mandate is reca11ed,
the dismissal order is vacated, and the petition is rein-
stated. The Corrected Brief for Petitioner is accepted.
(2) The Merit Systems Protection Board’S brief is due
within 40 days from the date of this order
FoR THE CoURT
FEB 22 2012 wm H;,rba1X
Date J an Horbaly'
C1erk
cc: George M. Chuzi, Esq.
S B. R d , E .
ara ear en sq U.S.COUH`il':fJlIEE\H’EALS FUB
325 me FEnEsALc1ncun
FEB 22 2012
JAN HORBALY
C\.ERK